FlLED

vANESSA l N'~’*"""'Q."`H\|GI BLEHK
UNlTED STATES DlsTRlcT COURT
wEsTERN DISTRICT OF I<ENTUCKY Nov 1 4 2018
LOUISVILLE DIVISION
U.S. L,=..: ;lL¢'l `\_;'-__.'l_iHT
UNITED STATES OF AMERlCA WEST'N. DlsT. KEMQQW

v. Criminal Action No. 3:16-cr~00149-RGJ

MOHAMMED AL ASAI Defendant

****$

.]URY lNSTRUC'I`IONS

INTRODUCTION

Mernbers of the jury, now it is time for me to instruct you about the law that you must
follow in deciding this case. l will start by explaining your duties and the general rules that apply
in every criminal case. Then I will explain the elements, or parts, of the crime that the defendant
is accused of committing Then l will explain some rules that you must use in evaluating testimony
and evidence. And last, l will explain the rules that you must follow during your deliberations in
thejury room, and the possible verdicts that you may return.

Please listen very carefully to everything l say.

JURORS' DUTIES

You have two main duties as jurors. The first one is to decide what the facts are from the
evidence that you saw and heard here in court. Deciding what the facts are is your job, not mine,
and nothing that l have said or done during this trial was meant to influence your decision about
the facts in any way.

Your second duty is to take the law that l give you, apply it to the facts, and decide if the
United States has proved the defendant guilty beyond a reasonable doubt. It is my job to instruct
you about the law, and you are bound by the oath that you took at the beginning of the trial to
follow the instructions that l give you, even if you personally disagree with them. This includes
the instructions that l gave you before and during the trial, and these instructionsl All the
instructions are important, and you should consider them together as a whole.

The lawyers may have talked about the law during their arguments But if what they said
is different from what l say, you must follow what I say. What I say about the law controls.

Perforrn these duties fairly. Do not let any bias, sympathy or prejudice that you may feel

toward one side or the other influence your decision in any way.

PRESUMPTION OF INNOCENCE, BURDEN OF PROOF, REASONABLE DOUBT

As you know, the defendant has plead not guilty to the crimes charged in the indictment
The indictment is not any evidence at all of guilt. lt is just the formal way that the United States
tells a defendant what crime he is accused of committing. lt does not even raise any suspicion of
guilt.

Instead, a defendant starts the trial with a clean slate, with no evidence at all against him,
and the law presumes that he is innocent This presumption of innocence stays with him unless
the United States presents evidence here in court that overcomes the presumption and convinces
you beyond a reasonable doubt that he is guilty.

Thjs means that the defendant has no obligation to present any evidence at all, or to prove
to you in any way that he is innocent lt is up to the United States to prove that he is guilty, and
this burden stays on the United States from start to finish. You must find the defendant not guilty
unless the United States convinces you beyond a reasonable doubt that he is guilty.

The United States must prove every element of the crime charged beyond a reasonable
doubt. Proof beyond a reasonable doubt does not mean proof beyond all possible doubt. Possible
doubts or doubts based purely on speculation are not reasonable doubts. A reasonable doubt is a
doubt based on reason and common sense. lt may arise from the evidence, the lack of evidence,
or the nature of the evidence.

Proof beyond a reasonable doubt means proof which is so convincing that you would not
hesitate to rely and act on it in making the most important decisions in your own lives. If you are
convinced that the United States has proved the defendant guilty beyond a reasonable doubt, say

so by returning a guilty verdict. lf you are not convinced, say so by returning a not guilty verdict.

EVIDENCE DEFINED

You must make your decision based only on the evidence that you saw and heard here in
court. Do not let rumors, suspicions, or anything else that you may have seen or heard outside of
court influence your decision in any way.

The evidence in this case includes only what the witnesses said while they were testifying
under oath; the exhibits that I allowed into evidence_; and the stipulations that the lawyers agreed
tO.

Nothing else is evidence The lawyers' statements and arguments are not evidence. Their
questions and objections are not evidence. My legal rulings are not evidence. And my comments
and questions are not evidence.

Make your decision based only on the evidence, as l have defined it here, and nothing else.

CONSIDERATI()N OF EVIDENCE
You should use your common sense in weighing the evidence Consider it in light of your
everyday experience with people and events, and give it whatever weight you believe it deserves.
If your experience tells you that certain evidence reasonably leads to a conclusion, you are free to

reach that conclusion.

DIRECT ANI) CIRCUMSTANTIAL EVIDENCE

Direct evidence is simply evidence like the testimony of an eyewitness which, if you
believe it, directly proves a fact. If a witness testified that he saw it raining outside, and you
believed him, that would be direct evidence that it was raining.

Circurnstantial evidence is simply a chain of circumstances that indirectly proves a fact. If
someone walked into the courtroom wearing a raincoat covered with drops of water and carrying
a wet umbrella, that would be circumstantial evidence from which you could conclude that it was
raining.

lt is your job to decide how much weight to give the direct and circumstantial evidence.
The law makes no distinction between the weight that you should give to either one, or say that
one is any better evidence than the other. You should consider all the evidence._ both direct and

circumstantial, and give it whatever weight you believe it deserves.

CREDIBILITY OF WITNESSES

Another part of your job as jurors is to decide how credible or believable each witness was.
This is your job, not mine. It is up to you to decide if a witness's testimony was believable._ and
how much weight you think it deserves You are free to believe everything that a witness said, or
only part of it, or none of it at all. But you should act reasonably and carefully in making these
decisions.

Let me suggest some things for you to consider in evaluating each witness's testimony

Ask yourself if the witness was able to clearly see or hear the events. Sometimes even an
honest witness may not have been able to see or hear what was happening, and may make a
mistake.

Ask yourself how good the witness's memory seemed to be. Did the witness seem able to
accurately remember what happened'?

Ask yourself if there was anything else that may have interfered with the witness's ability
to perceive or remember the events.

Ask yourself how the witness acted while testifying Did the witness appear honest? Or
did the witness appear to be lying?

Ask yourself if the witness had any relationship to the United States or the defendant, or
anything to gain or lose from the case, that might influence the witness's testimony. Ask yourself
if the witness had any bias, or prej udice, or reason for testifying that might cause the witness to lie

or to slant the testimony in favor of one side or the other.

Ask yourself if the witness testified inconsistently while on the witness stand, or if the
witness said or did something (or failed to say or do something) at any other time that is
inconsistent with what the witness said while testifying If you believe that the witness was
inconsistent, ask yourself if this makes the witness's testimony less believable. Sometimes it may;
other times it may not. Consider whether the inconsistency was about something important, or
about some unimportant detail. Ask yourself if it seemed like an innocent mistake, or if it seemed
deliberate

And ask yourself how believable the witness's testimony was in light of all the other
evidence. Was the witness's testimony supported or contradicted by other evidence that you found
believable? lf you believe that a witness's testimony was contradicted by other evidence,
remember that people sometimes forget things, and that even two honest people who witness the
same event may not describe it exactly the same way.

These are only some of the things that you may consider in deciding how believable each
witness was. You may also consider other things that you think shed some light on the witness's
believability. Use your common sense and your everyday experience in dealing with other people.

And then decide what testimony you believe, and how much weight you think it deserves

NUMBER OF WITNESSES

One more point about the witnesses Sometimes jurors wonder if the number of witnesses

who testified makes any difference

Do not make any decisions based only on the number of witnesses who testified. What is
more important is how believable the witnesses were_, and how much weight you think their

testimony deserves Concentrate on that, not the ntunbers.

10

ON OR ABOUT

Next, l want to say a word about the date mentioned in the indictment.
The indictment charges that the crimes happened “on or about” or “in or around” certain
dates or time periods The United States does not have to prove that the crime happened on that

exact date. But the United States must prove that the crime happened reasonably close to those

dates

ll

USE OF THE WORD “AND" IN 'I`HE INDICTMENT

Although the indictment charges that the statute was violated by acts that are connected by
the word "and," it is sufficient if the evidence establishes a violation of the statute by any one of

the acts charged. Of course, this must be proved beyond a reasonable doubt.

12

INFERRING REQUIRED MENTAL STATE
Next, l want to explain something about proving a defendants state of mind.

Ordinarily, there is no way that a defendants state of mind can be proved directly, because
no one can read another person's mind and tell what that person is thinking

But a defendant's state of mind can be proved indirectly from the surrounding
circumstances This includes things like what the defendant said, what the defendant did, how the
defendant acted, and any other facts or circumstances in evidence that show what was in the
defendants mind.

You may also consider the natural and probable results of any acts that the defendant
knowingly did and whether it is reasonable to conclude that the defendant intended those results

This, of course, is all for you to decide.

13

SUMMARIES AND OTHER MATERIALS NOT ADMITTED IN EVIDENCE

During the trial you have seen counsel use summaries charts, and other similar material
which were offered to assist in the presentation and understanding of the evidence. This material

is not itself evidence and must not be considered as proof of any facts

14

SECONDARY-EVIDENCE SUMMARIES ADMITTED IN EVIDENCE

During the trial you have also seen or heard summary evidence in the form of a chart or
similar material. This summary was admitted in evidence, in addition to the material it
summarizes, because it may assist you in understanding the evidence that has been presented

But the summary itself is not evidence of the material it summarizes, and is only as valid

and reliable as the underlying material it summarizes

15

TRANSCR]PT OF RECORDED CONVERSATION

Typewritten transcripts of oral conversations which can be heard on recordings received
in evidence, were shown to you. The transcripts also purport to identify the speakers engaged in

such conversation

l have admitted the transcripts as Exhibits 32A and 325 for the limited and secondary
purpose of aiding you in following the content of the conversations as you listen to the recordings

and also to aid you in identifying the speakers

You are specifically instructed that whether the transcripts correctly or incorrectly reflect
the content of the conversations or the identity of the speakers is entirely for you to determine,
based on your evaluation of the testimony you have heard about the preparation of the transcripts
and on your own examination of the transcripts in relation to your hearing of the recordings
themselves as the primary evidence of its own contents If you should determine that the transcript

is in any respect incorrect or unreliable, you should disregard it to that extent.

16

DEFENDANT'S TESTIMONY

You have heard the defendant testify. Earlier, l talked to you about the "credibility" or the

"believability" of the witnesses And l suggested some things for you to consider in evaluating

each witness's testimony.

You should consider those same things in evaluating the defendant's testimony.

17

TESTIMONY OF A WITNESS UNDER GRANT OF IMMUNITY OR REDUCED
CRIMINAL LIABILITY

You have heard the testimony of Kareern Taqi. You have heard that he was involved in
the same crime that the defendant is charged with committing You have also heard that the United
States has promised him favorable consideration in exchange for his cooperation

lt is permissible for the United States to make such a promise But you should consider
Kareem Taqi’s testimony with more caution than the testimony of other witnesses Consider
whether his testimony may have been influenced by the United States's promise.

Do not convict the defendant based on the unsupported testimony of such a witness

standing alone, unless you believe his testimony beyond a reasonable doubt.

18

INTRODUCTION
DEFINITION OF CRIMES
Next, l will explain the elements of the crimes that the defendant is accused of committing
But before l do that, l want to emphasize that the defendant is only on trial for the crimes

charged in the indictment. Yourjob is limited to deciding whether the United States has proved

the crime charged.

19

SEPARATE CONSIDERATION--SINGLE DEFENDANT

CHARGED WITl-l MULTIPLE CRIMES

The defendant has been charged with three counts The number of charges is no evidence
of guilt, and this should not influence your decision in any way. lt is your duty to separately
consider the evidence that relates to each charge, and to return a separate verdict for each one. F or
each charge, you must decide whether the United States has presented proof beyond a reasonable
doubt that the defendant is guilty of that particular charge.

Your decision on one charge, whether it is guilty or not guilty, should not influence your

decision on any of the other charges

20

ELEMENTS OF THE CRIME
Food Stamp Fraud 7 U.S.C. § 2024(b)

COUNT l

Count 1 of the indictment charges the Defendant with food stamp fraud in violation of
federal law. For you to find the defendant guilty of food stamp fraud. you must find that the
United States has proved each and every one of the following elements beyond a reasonable
doubt

l. First, that the Defendant used, transferred, acquired, altered, or possessed
Supplemental Nutrition Assistance Program benefits in a manner not authorized by law or
Department of Agriculture regulations;

2. Second._ that the Defendant knew that he was acting unlawfully and intended to
violate the law_;

3. Third, that the benefits in question had a value of at least SIOO.

Under the law and Department of Agriculture regulations the only authorized use of
Supplemental Nutrition Assistance Program benefits is the recipient’s purchase of qualifying
food at an authorized retail store at a price prevailing in such stores. No law or Department of
Agriculture regulation allows anyone to sell or purchase benefits for cash or other non~food items
of value. Further._ no law or Department of Agriculture regulation allows anyone to extend credit
to an individual with the promise of payment in future benefitsl The United States need not show
that the Defendant had knowledge of the specific law._ only that he knew that his conduct was
unlawful.

The “value” of benefits are their face value.
21

GO()D FAITH DEFENSE
FOOD STAMP FRAUD
COUNT 1

(A) The good faith of the defendant is a complete defense to the charge of food stamp fraud
contained in Count 1 of the indictment because good faith on the part of the defendant is, simply,
inconsistent with an intent to defraud.

(B) A person who acts, or causes another person to act, on a belief or an opinion honestly
held is not punishable under this statute merely because the belief or opinion turns out to be
inaccurate, incorrect, or wrong An honest mistake in judgment or an honest error in management
does not rise to the level of criminal conduct.

(C) A defendant does not act in good faith if, even though he honestly holds a certain
opinion or belief, that defendant also knowingly makes false or fraudulent pretenses,
representations or promises to others

(D) While the term “good faith” has no precise definition, it encompasses among other
things, a belief or opinion honestly held, an absence of malice or ill will, and an intention to avoid
taking unfair advantage of another.

(E) The burden of proving good faith does not rest with the defendant because the
defendant does not have any obligation to prove anything in this case. lt is the Untied State’s
burden to prove to you, beyond a reasonable doubt, that the defendant acted with an intent to
defraud.

(F) lf` the evidence in this case leaves you with a reasonable doubt as to whether a defendant

acted with an intent to defraud or in good faith, you must acquit the defendant

22

FOOD STAMP FRAUD
COUNT l

('r u.s.C. § 2024(b))

lf you are convinced that the United States has proved all of the elements of food stamp
fraud, say so by returning a guilty verdict on the charge. lf you have a reasonable doubt about any
of the elements or the evidence in this case leaves you with a reasonable doubt as to whether the
defendant acted with an intent to defraud or in good faith, then you must find the defendant not

guilty of this charge.

23

ELEMENTS OF THE CRIME
Wire Fraud 18 U.S.C. § 1343

COUNTS 2 AND 3

Counts 2 and 3 charge the indictment charge the Defendant with wire fraud. For you to
find the Defendant guilty of` wire fraud1 you must find that the United States has proved each and
every one of the following elements beyond a reasonable doubt:

l. First, that the Defendant devised and intended to devise a scheme to defraud in
order to obtain money or property_. that is the Defendant defrauded the Supplemental Nutrition
Assistance Program, also known as the food stamp program, by providing cash and other non-
food items of value in exchange for Supplemental Nutrition Assistance Program benefits in
violation of program rules and regulations that only permit benefits to be used for the purchase
of eligible food items;

2. Second, that the scheme included a material misrepresentation or concealment of
a material fact;

3. Third, that the Defendant had the intent to defraud; and

4. Fourth, that the Defendant used wire communications in interstate commerce in
furtherance of the scheme. The United States and the Defendant have agreed, or stipulated, to the
following facts as proved: A wire communication in interstate commerce is generated each time

a SNAP EBT card is swiped for a purchase at a point-of-sale machine.

Now l will give you more detailed instructions on some of these terms

24

l. A “scheme to defraud” includes any plan or course of action by which someone
intends to deprive another of money or property by means of false or fraudulent
pretenses representations or promises

2. The term “false or fraudulent pretenses representations or promises" means any
false statements or assertions that concern a material aspect of the matter in
question, that were either known to be untrue when made or made with reckless
indifference to their truth. They include actual, direct false statements as well as
half-truths and the knowing concealment of material facts

3. A misrepresentation or concealment is ""material"" if it has a natural tendency to
influence or is capable of influencing the decision of a person of ordinary
prudence and comprehension

4. To act with *‘intent to defraud" means to act with an intent to deceive or cheat for
the purpose of either causing a financial loss to another or bringing about a
financial gain to oneself.

5. The term “interstate commerce" includes wire_._ radio_. or television
communications which crossed a state line

6. lt is not necessary that the United States prove all of the details alleged

concerning the precise nature and purpose of the scheme

Remember that while Counts Two and Three have the same elements they concern
different dates You the jury must therefore consider Counts Two and Three separately
Count Two charges that. on or about January 28, 20]6, the Defendant knowingly charged

3137.06 to a Supplemental Nutrition Assistance Program benefits card, bearing number

25

xxxxxxxxxxxx014l, which cause a wire communication from Louisville_. Kentucky, to outside
Kentucky.

Count Three charges that, on or about May 13_. 2016, the Defendant knowingly charged
$85.65 to a Supplemental Nutrition Assistance Program benefits card, bearing number
xxxxxxxxxxxx014l_. which cause a wire communication from Louisville, Kentucky, to outside

Kentucky.

26

GOOD FAITH DEFENSE
WIRE FRAUD
COUNTS 2 & 3

(A) The good faith of` the defendant is a complete defense to the charge of wire fraud
contained in Counts 2 and 3 of the indictment because good faith on the part of the defendant is
simply, inconsistent with an intent to defraud.

(B) A person who acts or causes another person to act, on a belief or an opinion honestly
held is not punishable under this statute merely because the belief or opinion turns out to be
inaccurate, incorrect, or wrong An honest mistake in judgment or an honest error in management
does not rise to the level of criminal conduct.

(C) A defendant does not act in good faith if, even though he honestly holds a certain
opinion or belief, that defendant also knowingly makes false or fraudulent pretenses
representations or promises to others

(D) While the term “good faith” has no precise definition, it encompasses among other
things a belief or opinion honestly held, an absence of malice or ill will, and an intention to avoid
taking unfair advantage of another.

(E) The burden of proving good faith does not rest with the defendant because the
defendant does not have any obligation to prove anything in this case lt is the Untied State’s
burden to prove to you, beyond a reasonable doubt_._ that the defendant acted with an intent to
defraud.

(F) lf the evidence in this case leaves you with a reasonable doubt as to whether a defendant

acted with an intent to defraud or in good faith, you must acquit the defendant

22

WIRE FRAUD
COUNTS 2 & 3

ns u.s.C. § 1343)

If you are convinced that the United States has proved all of the elements of wire fraud in
Count 2, say so by returning a guilty verdict on the charge lf you have a reasonable doubt about
any of the elements or the evidence in this case leaves you with a reasonable doubt as to whether
the defendant acted with an intent to defraud or in good faith, then you must find the defendant not
guilty of this charge.

lf you are convinced that the United States has proved all of the elements of wire fraud in
Count 3, say so by returning a guilty verdict on the charge lf you have a reasonable doubt about
any of the elements or the evidence in this case leaves you with a reasonable doubt as to whether
the defendant acted with an intent to defraud or in good faith, then you must find the defendant not

guilty of this charge

28

DEL!BERATIONS AND VERDICT
INTRODUCTION

That concludes the part of my instructions explaining the rules for considering some of the
testimony and evidence Now let me finish up by explaining some things about your deliberations
in the jury room, and your possible verdicts

The first thing that you should do in thejury room is choose someone to be your foreperson.
This person will help to guide your discussions and will speak for you here in court.

Once you start deliberating do not talk to the jury officer, or to me, or to anyone else except
each other about the case. lf you have any questions or messages you must write them down on
a piece of paper, sign them, and then give them to the jury officer. The officer will give them to
me, and l will respond as soon as I can. l may have to talk to the lawyers about what you have
asked, so it may take me some time to get back to you. Any questions or messages normally
should be sent to me through your foreperson.

One more thing about messages Do not ever write down or tell anyone, including me,
how you stand on your votes For exarnple_. do not write down or tell anyone that you are split 6-

6_, or 8-4, or whatever your vote happens to be. That should stay secret until you are finished

29

EXPERIMENTS, RESEARCH, INVES'I`IGATION AND OUTSIDE
COMMUNICATIONS

Remember that you must make your decision based only on the evidence that you saw and
heard here in court

During your deliberations you must not communicate with or provide any information to
anyone by any means about this case You may not use any electronic device or media, such as a
telephone, cell phone, smart phone, iPhone_._ Blackberry, or computer, the lnternet, any lntemet
service, or any text or instant messaging service, any lntemet chat room, blog, or website such as
Facebook, MySpace, Linkedln_, YouTube or Twitter, to communicate to anyone any information
about this case or to conduct any research about this case until l accept your verdict. ln other
words you cannot talk to anyone on the phone, correspond with anyone, or electronically
communicate with anyone about this case. You can only discuss the case in the jury room with
your fellow jurors during deliberations l expect you will inform me as soon as you become aware
of anotherjuror’s violation of these instructions

You may not use these electronic means to investigate or communicate about the case
because it is important that you decide this case based solely on the evidence presented in this
courtroom. lnformation on the lntemet or available through social media might be wrong,
incomplete5 or inaccurate You are only permitted to discuss the case with your fellow jurors
during deliberations because they have seen and heard the same evidence you have hr ourjudicial
system, it is important that you are not influenced by anything or anyone outside of this courtroom.
Otherwise, your decision may be based on information known only by you and not your fellow
jurors or the parties in the case. This would unfairly and adversely impact thejudicial process A
juror who violates these restrictions jeopardizes the fairness of these proceedings and a mistrial

could result, which would require the entire trial process to start over.

30

UNANIMOUS VERDICT
Your verdict, whether it is guilty or not guilty_. must be unanimous as to each count
To find the defendant guilty of a particular count, every one of you must agree that the
United States has overcome the presumption of innocence with evidence that proves his guilt
beyond a reasonable doubt.
To find him not guilty of a particular count, every one of you must agree that the United
States has failed to convince you beyond a reasonable doubt.

Either way, guilty or not guilty, your verdict must be unanimous as to each count

31

DUTY TO DELIBERATE

Now that all the evidence is in and the arguments are completed, you are free to talk about
the case in thejury room. ln fact_._ it is your duty to talk with each other about the evidence, and to
make every reasonable effort you can to reach unanimous agreement Talk with each other, listen
carefully and respectfirlly to each other's views, and keep an open mind as you listen to what your
fellow jurors have to say. Try your best to work out your differences Do not hesitate to change
your mind if you are convinced that other jurors are right and that your original position was wrong

But do not ever change your mind just because otherjurors see things differently, or just
to get the case over with. ln the end, your vote must be exactly that--your own vote lt is important
for you to reach unanimous agreement but only if you can do so honestly and in good conscience

No one will be allowed to hear your discussions in the jury room, and no record will be
made of what you say. So you should all feel free to speak your minds

l_.isten carefully to what the other jurors have to say, and then decide for yourself if the

United States has proved the defendant guilty beyond a reasonable doubt.

32

PUNISHMENT
If you decide that the United States has proved the defendant guilty, then it will be my job
to decide what the appropriate punishment should be.
Deciding what the punishment should be is myjob, not yours lt would violate your oaths
as jurors to even consider the possible punishment in deciding your verdict.
Your job is to look at the evidence and decide if the United States has proved the defendant

guilty beyond a reasonable doubt.

33

VERDICT FORM
When you go to the jury room you should first select one of your members to act as your
foreperson. The foreperson will preside over your deliberations and will speak for you here in
court
A form of verdict has been prepared for your convenience for each count
You will take the verdict forms to the jury room when you have reached unanimous
agreement you will have your foreperson fill in the verdict forms date and sign them_. and notify

the Courtroom Security Officer.

34

COURT HAS NO OPINION

Let me finish up by repeating something that l said to you earlier. Nothing that I have said
or done during this trial was meant to influence your decision in any way. You decide for

yourselves if the United States has proved the defendant guilty beyond a reasonable doubt.

35

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF KENTUCKY

LOUISVILLE DIVISION
UNITED STATES OF AMERICA Plaintiff
v. Criminal Action No. 3:16-cr-l49-RGJ
MOHAMMED AL ASAI Defendant

*****

VERDICT FORM
We, the jury, find Mohammed Al Asai:
As to Count l, Food Stamp Fraud:

GUILTY NOT GUILTY

 

Foreperson Juror No.

Date:

 

As to Count 2, Wire Fraud:

GUILTY NOT GUILTY

 

Foreperson Juror No.

Date:

 

36

 

As to Count 3, Wire Fraud:

GUILTY NOT GUILTY

 

Foreperson Juror No.

Date:

 

37

 

 

